     Case 1:19-cv-00830-WFK Document 23 Filed 02/14/19 Page 1 of 4 PageID #: 180
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       February 14, 2019

Douglas C. Palmer
Clerk of Court
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:    Almerdaei, et al. v. Trump, et al., 19-cv-830 (Kuntz, J.)
               Alharbi, et al. v. Miller, et al., 18-cv-2435 (Cogan, J.)

Dear Mr. Palmer:

         Pursuant to Local Civil Rule 1.6(a), Defendants respectfully request that the above-captioned
actions be marked as “related,” as both actions arise from the same events and involve substantially
similar facts, and relating them would result in a substantial saving of judicial resources. Defendants
further request that Almerdaei et al. v. Trump et al., 19-cv-830 be re-assigned to the Honorable Brian
M. Cogan, United States District Judge, who is currently handling, and has been handling since April
of last year, Alharbi, et al. v. Miller, et al., 18-cv-2435.

A.      Relevant Rules for Related Cases

        Pursuant to Local Civil Rule 1.6(a), “[i]t shall be the continuing duty of each attorney
appearing in any civil or criminal case to bring promptly to the attention of the Court all facts which
said attorney believes are relevant to a determination that said case and one or more pending civil or
criminal cases should be heard by the same Judge, in order to avoid unnecessary duplication of
judicial effort.” Further, “[a]s soon as the attorney becomes aware of such relationship, said attorney
shall notify the Judges to whom the cases have been assigned.” Id.

        Additionally, under Rule 50.3.1(a) of the Guidelines for the Division of Business Among
District Judges in the Eastern District of New York (“Guidelines”), which were adopted pursuant to
28 U.S.C. § 137, “[a] civil case is ‘related’ to another civil case for purposes of this guideline when,
because of the similarity of facts and legal issues or because the cases arise from the same transactions
or events, a substantial saving of judicial resources is likely to result from assigning both cases to the
same judge and magistrate judge.”

        Pursuant to Rule 50.3.1(e) of the Guidelines, “[c]ases which have been judicially determined
to be related shall be assigned by the clerk to the judge to whom was assigned the case with the lowest
docket number in the series of related cases.”
     Case 1:19-cv-00830-WFK Document 23 Filed 02/14/19 Page 2 of 4 PageID #: 181


B.      Factual Similarities Between the Two Cases

        The core factual issues underlying both of these cases significantly overlap and arise out of
Presidential Proclamation 9645 (“the Proclamation”). Plaintiffs in both cases are U.S. citizens and
their Yemeni-national family members. The latter have begun consular processing in Djibouti for
family-based visas to immigrate to the United States and are either awaiting a visa interview, have
been denied a visa under the Proclamation and are waiting for adjudication of a waiver request, or
have been denied a waiver and a visa. Plaintiffs seek to have this Court order Defendants to either
expedite the interview process or revisit and overturn adjudications of specific visa decisions made
pursuant to the Proclamation, and allege that Defendants’ delay in processing a number of visa
applications, and corresponding waivers, is unlawful. Compare Alharbi, No. 1:18-cv-02435, Dkt. 68,
¶ 5 (E.D.N.Y. Sept. 11, 2018) (“Alharbi Compl.”) (alleging that “Defendants [engaged in a]
purposeful and routine scheme of delaying immigrant visa applications for Yemen nationals.”); id. at
106 (“the Plaintiffs request the Court to … [m]andate that Defendants correctly adjudicate Plaintiffs’
immigrant visa applications ….”) with Almerdaei, No. 1:19-cv-00830, Dkt. 1 at 73 (E.D.N.Y. Feb.
11, 2019) (“Almerdaei Compl.”) (“Plaintiffs request the Court to … [i]ssue a declaratory judgment
directing Defendants to adjudicate Plaintiffs’ applications … and issue a final determination on
Plaintiffs’ applications for immigrant visas within 15 days [and] [d]eclare that … the delay in
adjudicating Plaintiffs’ visa applications is unreasonable.”). It is therefore unsurprising that the
Almerdaei Complaint contains multiple references to supporting evidence submitted with the Alharbi
complaint. See Almerdaei Compl., ¶¶ 69, 82, 108.

         In addition, one individual is named as a plaintiff in both lawsuits based on the same predicate
facts, reinforcing the considerable overlap between the two cases. Compare Alharbi Compl., ¶¶ 438-
442 (“Plaintiff Abdo Saleh filed a Form I-130 Petition for his son, Ali Saleh …. Plaintiff Abdo Saleh
desperately needs to be reunited with his son, Plaintiff Ali Saleh, so that his son can take care of his
aging parent in the U.S.”) with Almerdaei Compl., ¶¶ 125-129 (“Plaintiff-Petitioner Abdo Ali Saleh
filed a Form I-130 Petition on behalf of his Beneficiary Son originally in 1994 and it has been delayed
for years …. Plaintiff Abdo Ali Saleh has a history of stroke and is constantly worried about his son
and grandchildren’s safety.”).

        During the hearing on Plaintiffs’ motion for a Temporary Restraining Order (“TRO”) in
Almerdaei,1 Plaintiffs’ counsel suggested that the facts of Alharbi are distinct because a number of
the Plaintiffs in that case received “approval notices” with respect to their visa applications. In
Alharbi, however, over 100 Plaintiffs’ claims for relief solely arise out of the adjudication of
immigrant visa applications by consular officers at the U.S. Embassy in Djibouti, including those
officers’ consideration of the Plaintiffs’ eligibility for waivers under the Proclamation. Twenty-seven
Plaintiffs in Alharbi had their immigrant visa applications refused based on the Proclamation and are
undergoing consideration or reconsideration for a waiver, or have not yet cleared the security vetting
and screening necessary to (re)assess their eligibility for a discretionary Proclamation waiver. See
Alharbi, No. 1:18-cv-02435, Dkt. 72 at 59-61, Appendix E (E.D.N.Y. Nov. 2, 2018). These Plaintiffs
have not alleged that they ever received an “approval notice” or else have not attached to the Amended
Complaint admissible evidence that they ever received such a document.




        1
            The Court denied Plaintiffs’ request for a TRO.

                                                              2
     Case 1:19-cv-00830-WFK Document 23 Filed 02/14/19 Page 3 of 4 PageID #: 182


C.      Similarity of Legal Issues

        Beyond the factual similarities, both Complaints assert identical causes of action: (1) violation
of the Administrative Procedure Act; (2) violation of the Immigration and Nationality Act (“INA”);
(3) a Fifth Amendment Procedural Due Process Violation; (4) a Fifth Amendment Substantive Due
Process Violation; (5) a Ninth Amendment Violation; (6) a putative claim under Bivens v. Six
Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971); (7) a Writ of
Mandamus; (8) a declaration that Defendants have violated federal regulations and Plaintiffs’ rights;
and (9) costs under the Equal Access to Justice Act (“EAJA”). Compare Alharbi Compl. at 9, 87-91,
93-95, 99-104, 107 with Almerdaei Compl. at 60-73.

        Moreover, the bases for a significant number of these causes of action is the same in both
cases. For example, Plaintiffs allege that Defendants have run afoul of the nondiscrimination clause
of the INA in their implementation of the Proclamation. Compare Alharbi Compl., ¶¶ 533-540 with
Almerdaei Compl., ¶¶ 306, 316. Similarly, in both cases, Plaintiffs’ substantive due process claim is
based upon the alleged impingement on Plaintiffs’ fundamental right to interact with their respective
families free of governmental interference. Compare Alharbi Compl., ¶ 605 with Almerdaei Compl.,
¶ 326. The same is true of Plaintiffs’ procedural due process claims brought under the Fifth
Amendment, compare Alharbi Compl., ¶ 561 (“Defendants’ unlawful refusal of Plaintiffs-
Beneficiaries’ previously approved immigrant visas constitutes a de facto deprivation of Plaintiffs[']
constitutionally protected liberty interests under the Fifth Amendment of the United States
Constitution.”) with Almerdaei Compl., ¶ 318 (“Defendants’ improper denial of immigrant visas
despite the fact that Plaintiffs qualify for waivers under the Proclamation constitutes a de facto
deprivation of Plaintiffs['] constitutionally protected liberty interests under the Fifth Amendment of
the United States Constitution.”), as well as Plaintiffs’ claims brought under the Ninth Amendment.
Compare Alharbi Compl., ¶¶ 599-600 with Almerdaei Compl., ¶ 332.

        The Government has moved to dismiss the Amended Complaint in Alharbi (and to
correspondingly vacate the preliminary injunction), and that motion is fully briefed and awaiting
decision by Judge Cogan. Given the factual and legal overlap between Almerdaei and Alharbi, the
arguments the Government will make in opposition to the motion for preliminary injunction in
Almerdaei, and eventually in support of the motion to dismiss that case, will be substantially identical
to arguments already made in Alharbi. To avoid duplicative litigation and a waste of resources, a
single judge should decide these common legal issues.

D.      Conclusion

        Since Judge Cogan is assigned to the matter with the lowest docket number, and since Alharbi
has progressed to the point where the parties have briefed Defendants’ motion to dismiss, Defendants
respectfully ask that Almerdaei be reassigned to Judge Cogan.

       Finally, as required by Rule 50.3.1(e) of the Guidelines, the undersigned reached out to Julie
Goldberg, Plaintiffs’ counsel in each of the above-captioned actions, who indicated that she opposes
having the cases marked as related or reassigned to Judge Cogan.

        Defendants thank the Court for its consideration of this matter.

                                                       Respectfully submitted,

                                                   3
  Case 1:19-cv-00830-WFK Document 23 Filed 02/14/19 Page 4 of 4 PageID #: 183


                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General
                                                   Civil Division

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney
                                                   Eastern District of New York

                                                   WILLIAM C. PEACHEY
                                                   Director
                                                   Office of Immigration Litigation
                                                   District Court Section

                                                   GISELA A. WESTWATER
                                                   Assistant Director

                                                   STACEY I. YOUNG
                                                   Senior Litigation Counsel

                                                   F. FRANKLIN AMANAT
                                                   Senior Counsel
                                                   United States’ Attorney’s Office
                                                   Eastern District of New York


                                                      /s/ {FILED ELECTRONICALLY}
                                                   ARCHITH RAMKUMAR
                                                   Trial Attorney
                                                   Office of Immigration Litigation
                                                   District Court Section
                                                   United States Department of Justice
                                                   P.O. Box 868, Ben Franklin Station
                                                   Washington, DC 20044
                                                   Telephone: (202) 598-8085
                                                   Facsimile: (202) 305-7000
                                                   Email: Archith.Ramkumar@usdoj.gov




cc:   BY E.C.F.
      Chief Judge Dora L. Irizarry
      Judge William F. Kuntz II
      Judge Brian M. Cogan

      Julie Goldberg, Esq. (Attorney for Plaintiffs in 19-cv-830 and 18-cv-2435).



                                               4
